Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kendall K. Gurule on August 29, 2022.
The application has been amended as follows: 
Claim 8 is cancelled.
Claim 1 is rewritten as:  
- - An acryl-based adhesive composition comprising:
an acryl-based copolymer which is formed by polymerization of a monomer mixture including:
a (meth)acryl-based monomer comprising an acetoacetyl group, selected from the group consisting of acetoacetyl ethyl methacrylate and acetoacetyl ethyl acrylate;
a (meth)acryl-based monomer comprising a hydroxy group;
a (meth)acrylate monomer comprising an alicyclic group; and
an alkyl (meth) acrylate-based monomer comprising a mixture of an alkyl acrylate and an alkyl methacrylate; 
a silane-based coupling agent; and
a curing agent comprising a metal chelate compound and an isocyanate compound,
wherein the acryl-based polymer has a weight average molecular weight of 1,500,000 g/mol to 2,000,000 g/mol,
wherein the acryl-based adhesive composition has a glass transition temperature of -30°C or greater after curing, 
wherein the metal chelate compound and the isocyanate compound are each contained in an amount of 0.01 to 1 part by weight, relative to 100 parts by weight of the acryl-based copolymer,
wherein the silane-based coupling agent is contained in an amount of 0.01 to 1 part by weight, relative to 100 parts by weight of the acryl-based copolymer,
wherein the monomer mixture comprises, relative to 100 parts by weight of the monomer mixture,
1-40 parts by weight of the (meth)acryl-based monomer comprising an acetoacetyl group;
1-10 parts by weight of the (meth)acryl-based monomer comprising a hydroxy group;
1-10 parts by weight of the (meth)acrylate monomer comprising an alicyclic group; and
40-97 parts by weight of the alkyl (meth) acrylate-based monomer, with a mixing ratio between the alkyl acrylate and the alkyl methacrylate of 20:1 to 5:1. - -.

Claim 14 is rewritten as: 
- - A display device comprising the polarizing plate of claim 13, and a liquid crystal panel, wherein the polarizing plate is bonded to 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, JP 2017-025128 and US 2017/0152414, both fail to fairly teach or suggest, even in view of each other, US 2007/0269660,       US 2014/0272201 and KR 2009077685, as evidenced by Sigma-Aldrich (2-(methacryloyloxy)ethyl acetoacetate) and ChemSpider (acetoacetylethyl methacrylate), the presently claimed acryl-based adhesive composition, as amended above.
See Applicant’s arguments, and in particular, Applicant’s confirmation that the structure of the presently claimed acetoacetyl ethyl methacrylate is the one shown below, in the response filed on August 11, 2022.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In addition, see Applicant’s showing of unexpected results in the specification (Example 1 versus Comparative Examples 1-3, Table 2 [00149]) in terms of a superior combination of good durability after 500 hours at a higher temperature of 110°C (OK: no bubbles and peeling observed [00131]) for a cured layer of the acryl-based adhesive composition ([0108]), and minimal corrosiveness when the cured layer of the acryl-based adhesive composition is laminated to an ITO electrode (OK: rate of change in resistance of ITO electrode is less than 30% [0142], measured [0137-0138]).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782